\ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.001-34464 RESOLUTE ENERGY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 27-0659371 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1700 Lincoln Street, Suite2800 Denver, CO (Address of Principal Executive Offices) (Zip Code) (303) 534-4600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☑No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☑(Do not check if a small reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). ☐No☑ As of July 31, 2017, 22,478,996 shares of the Registrant’s $0.0001 par value Common Stock were outstanding. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains “forward-looking statements” as that term is defined in the Private Securities Litigation Reform Act of 1995. The use of any statements containing the words “anticipate,” “intend,” “believe,” “estimate,” “project,” “expect,” “plan,” “should” or similar expressions are intended to identify such statements. Forward-looking statements included in this report relate to, among other things; anticipated production in 2017; anticipated gas to oil ratios in 2017; anticipated capital expenditures and activity in 2017 and the sources of such funding; our financial condition and management of the Company in the current commodity price environment; future financial and operating results; the proposed disposition of our Aneth Field properties and the timing of executing definitive documents and closing thereof; liquidity and availability of capital; future borrowing base adjustments and the effect thereof; expected timing of drilling and completion of pad wells and the timing of the production contribution thereof; future production, reserve growth and decline rates; our plans and expectations regarding our development activities including drilling and completing wells, the number of such potential projects, locations and productive intervals, the rates of return on our acreage and projects; the potential impact of well interference and the effectiveness of operational adjustments to mitigate it; the prospectivity of our properties and acreage; and the anticipated accounting treatment of various activities. Although we believe that these statements are based upon reasonable current assumptions, no assurance can be given that the future results covered by the forward-looking statements will be achieved. Forward-looking statements can be subject to risks, uncertainties and other factors that could cause actual results to differ materially from future results expressed or implied by the forward-looking statements. All forward-looking statements speak only as of the date made. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements. Except as required by law, we undertake no obligation to update any forward-looking statement. Factors that could cause actual results to differ materially from our expectations include, among others, those factors referenced in the “Risk Factors” section of this report, if any, in our Annual Report on Form 10-K for the year ended December31, 2016, and such things as: • volatility of oil and gas prices, including extended periods of depressed prices that would adversely affect our revenue, income, cash flow from operations and liquidity and the discovery, estimation and development of, and our ability to replace oil and gas reserves; • a lack of available capital and financing, including the capital needed to pursue our operations and other development plans for our properties, on acceptable terms, including as a result of a reduction in the borrowing base under our revolving credit facility; • our ability to achieve the growth and benefits we expect from our acquisitions; • our ability to successfully divest our Aneth Field properties at a favorable price and the effect of the divestiture on our results of operations and cash flows; • the success of the development plan for and production from our oil and gas properties; • the completion, timing and success of drilling on our properties; • the timing and amount of future production of oil and gas; • possible borrowing base reduction under our credit facility as a result of possible disposition of Aneth Field; • risks related to our level of indebtedness; • our ability to fulfill our obligations under our revolving credit facility, the senior notes and any additional indebtedness we may incur; • constraints imposed on our business and operations by our revolving credit facility and senior notes may limit our ability to execute our business strategy; • future write downs of reserves and the carrying value of our oil and gas properties; • acquisitions and other business opportunities (or lack thereof) that may be presented to and pursued by us, and the risk that any opportunity currently being pursued will fail to consummate or encounter material complications; • risks associated with unanticipated liabilities assumed, or title, environmental or other problems resulting from, our acquisitions; • our future cash flow, liquidity and financial position; • the success of our business and financial strategy, derivative strategies and plans;risks associated with rising interest rates; • risks associated with all of our Aneth Field oil production being purchased by a single customer and connected to such customer with a pipeline that we do not own or control; • inaccuracies in reserve estimates; • operational problems, or uninsured or underinsured losses affecting our operations or financial results; • the amount, nature and timing of our capital expenditures, including future development costs; • our relationship with the Navajo Nation, the local community in the area where we operate Aneth Field, and Navajo Nation Oil and Gas Company, as well as certain purchase rights held by Navajo Nation Oil and Gas Company; • the impact of any U.S. or global economic recession; • the ability to sell or otherwise monetize assets, including our Aneth Field assets, at values and on terms that are advantageous to us; • availability of, or delays related to, drilling, completion and production, personnel, supplies and equipment; • risks and uncertainties in the application of available horizontal drilling and completion techniques; • uncertainty surrounding occurrence and timing of identifying drilling locations and necessary capital to drill such locations; • our ability to fund and develop our estimated proved undeveloped reserves; • the effect of third party activities on our oil and gas operations, including our dependence on third party owned water sourcing, gathering and disposal, oil gathering and gas gathering and processing systems; • the concentration of our credit risk as the result of depending on one primary oil purchaser in the Delaware Basin for the next five years; • our operating costs and other expenses; • our success in marketing oil and gas; • the impact and costs related to compliance with, or changes in, laws or regulations governing our oil and gas operations, including changes in Navajo Nation laws, and the potential for increased regulation of drilling and completion techniques, underground injection or fracing operations; • our relationship with the local communities in the areas where we operate; • the availability of water and our ability to adequately treat and dispose of water while and after drilling and completing wells; • regulation of waste water injection intended to address seismic activity; • the concentration of our producing properties in a limited number of geographic areas; • potential changes to regulations affecting derivatives instruments; • environmental liabilities under existing or future laws and regulations; • the impact of climate change regulations on oil and gas production and demand; • anticipated CO2 supply, which is currently sourced exclusively from Kinder Morgan CO2 Company, L.P. under a contract with take or pay obligations; • the effectiveness and results of our CO2 flood program at Aneth Field; • potential changes in income tax deductions and credits currently available to the oil and gas industry; • the impact of weather and the occurrence of disasters, such as fires, explosions, floods and other events and natural disasters; • competition in the oil and gas industry and failure to keep pace with technological development; • actions, announcements and other developments in OPEC and in other oil and gas producing countries; • risks relating to our joint interest partners’ and other counterparties’ inability to fulfill their contractual commitments; • loss of senior management or key technical personnel; • the impact of long-term incentive programs, including performance-based awards and stock appreciation rights; • timing of issuance of permits and rights of way, including the effects of any government shut-downs; • potential power supply limitations in the electrical infrastructure serving our operations; • timing of installation of gathering infrastructure in areas of new exploration and development; • potential breakdown of equipment and machinery relating to the Aneth compression facility; • losses possible from pending or future litigation; • cybersecurity risks; • the risk of a transaction that could trigger a change of control under our debt agreements; • risks related to our common stock, potential declines in stock prices and potential future dilution to stockholders; • risk factors discussed or referenced in this report; and • other factors, many of which are beyond our control. Additionally, the Securities and Exchange Commission (“SEC”) requires oil and gas companies, in filings made with the SEC, to disclose proved reserves, which are those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, under existing economic conditions, operating methods and governmental regulations. The SEC permits the optional disclosure of “probable” and “possible” reserves. From time to time, we may elect to disclose probable reserves and possible reserves, excluding their valuation, in our SEC filings, press releases and investor presentations. The SEC defines “probable” reserves as “those additional reserves that are less certain to be recovered than proved reserves but which, together with proved reserves, are likely as not to be recovered.” The SEC defines “possible” reserves as “those additional reserves that are less certain to be recovered than probable reserves.” The Company applies these definitions when estimating probable and possible reserves. Statements of reserves are only estimates and may not correspond to the ultimate quantities of oil and gas recovered. Any reserves estimates or potential resources disclosed in our public filings, press releases and investor presentations that are not specifically designated as being estimates of proved reserves may include estimated reserves not necessarily calculated in accordance with, or contemplated by, the SEC’s reserves reporting guidelines. SEC rules prohibit us from including resource estimates in our public filings with the SEC. Our potential resource estimates include estimates of hydrocarbon quantities for (i)new areas for which we do not have sufficient information to date to classify as proved, probable or possible reserves, (ii)other areas to take into account the level of certainty of recovery of the resources and (iii)uneconomic proved, probable or possible reserves. Potential resource estimates do not take into account the certainty of resource recovery and are therefore not indicative of the expected future recovery and should not be relied upon for such purpose. Potential resources might never be recovered and are contingent on exploration success, technical improvements in drilling access, commerciality and other factors. In our press releases and investor presentations, we sometimes include estimates of quantities of oil and gas using certain terms, such as “resource,” “resource potential,” “EUR,” “oil in place,” or other descriptions of volumes of reserves, which terms include quantities of oil and gas that may not meet the SEC definition of proved, probable and possible reserves. These estimates are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of being recovered by Resolute. The Company believes its potential resource estimates are reasonable, but such estimates have not been reviewed by independent engineers. Furthermore, estimates of potential resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. Production rates, including 24‐hour peak IP rates, 30‐day peak IP rates, 90‐day peak IP rates, 120‐day peak IP rates and 150-day peak IP rates, for both our wells and for those wells that are located near to our properties are limited data points in each well’s productive history. These rates are sometimes actual rates and sometimes extrapolated or normalized rates. As such the rates for a particular well may change as additional data becomes available. Peak production rates are not necessarily indicative or predictive of future production rates, EUR or economic rates of return from such wells and should not be relied upon for such purpose. Equally, the way we calculate and report peak IP rates and the methodologies employed by others may not be consistent, and thus the values reported may not be directly and meaningfully comparable. Lateral lengths described are indicative only. Actual completed lateral lengths depend on various considerations such as lease‐line offsets. Standard length laterals, sometimes referred to as 5,000 foot laterals, are laterals with completed length generally between 4,000 feet and 5,500 feet. Mid‐length laterals, sometimes referred to as 7,500 foot laterals, are laterals with completed length generally between 6,500 feet and 8,000 feet. Long laterals, sometimes referred to as 10,000 foot laterals, are laterals with completed length generally longer than 8,000 feet. You are urged to consider closely the disclosure in this Quarterly Report on Form 10-Q and in our Annual Report on Form 10-K for the year ended December31, 2016, in particular the factors described under “Risk Factors.” TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 34 PART II - OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1 A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures 38 RESOLUTE ENERGY CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (in thousands, except share amounts) June 30, December31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Commodity derivative instruments Prepaid expenses and other current assets Total current assets Property and equipment, at cost: Oil and gas properties, full cost method of accounting Unproved Proved Other property and equipment Accumulated depletion, depreciation and amortization ) ) Net property and equipment Other assets: Restricted cash Commodity derivative instruments — Other assets 33 Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued expenses Accrued revenue payable Accrued cash-settled incentive awards Accrued interest payable Asset retirement obligations Commodity derivative instruments Secured term loan facility — Total current liabilities Long term liabilities: Revolving credit facility Senior notes Asset retirement obligations Commodity derivative instruments Other long term liabilities Total liabilities Commitments and contingencies Stockholders’ deficit: Convertible preferred stock, $0.0001 par value; 1,000,000 shares authorized; issued and outstanding 62,500 shares at June 30, 2017 and December 31, 2016; $62.5 million liquidation preference — — Common stock, $0.0001 par value; 45,000,000 shares authorized; issued and outstanding 22,465,108 and 21,932,842 shares at June 30, 2017 and December 31, 2016, respectively 2 2 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See notes to condensed consolidated financial statements 1 RESOLUTE ENERGY CORPORATION Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenue: Oil $ Gas Natural gas liquids Total revenue Operating expenses: Lease operating Production and ad valorem taxes Depletion, depreciation, amortization, and asset retirement obligation accretion Impairment of proved oil and gas properties — — — General and administrative Cash-settled incentive awards ) Total operating expenses Income (loss) from operations ) ) Other income (expense): Interest expense, net ) Commodity derivative instruments gain (loss) ) ) Other income 6 76 12 Total other expense ) Net income (loss) ) ) Preferred stock dividends ) — ) — Net income (loss) available to common shareholders $ $ ) $ $ ) Net income (loss) per common share: Basic $ $ ) $ $ ) Diluted ) $ $ ) Weighted average common shares outstanding: Basic Diluted See notes to condensed consolidated financial statements 2 RESOLUTE ENERGY CORPORATION Condensed Consolidated Statements of Stockholders’ Deficit (Unaudited) (in thousands) Additional Total Common Stock Preferred Stock Paid-in Accumulated Stockholders’ Shares Amount Shares Amount Capital Deficit Deficit Balance as of January 1, 2017 $ 2 63 $ — $ $ ) $ ) Issuance of stock, restricted stock and share-based compensation — Redemption of restricted stock for employee income tax and restricted stock forfeitures ) — — — ) — ) Exercise of employee options to purchase common stock 54 — Preferred stock dividend — ) ) Net income — Balance as of June 30, 2017 $ 2 63 $ — $ $ ) $ ) See notes to condensed consolidated financial statements 3 RESOLUTE ENERGY CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Six Months Ended June 30, Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depletion, depreciation, amortization and asset retirement obligation accretion Impairment of proved oil and gas properties — Amortization of deferred financing costs and long-term debt premium and discount Share-based compensation Commodity derivative instruments (gain) loss ) Commodity derivative settlement gain Change in operating assets and liabilities: Accounts receivable ) ) Other current assets ) ) Accounts payable and accrued expenses Accrued interest payable 29 Net cash provided by operating activities Investing activities: Oil and gas exploration and development expenditures ) ) Purchase of oil and gas properties ) — Proceeds from sale of oil and gas properties ) Purchase of other property and equipment ) ) Restricted cash ) ) Other long-term assets 8 25 Net cash used in investing activities ) ) Financing activities: Proceeds from bank borrowings Repayments of borrowings ) ) Proceeds from issuance of senior notes — Repayment of term loan ) — Payment of financing costs ) — Payment of preferred dividend ) — Redemption of restricted stock for employee income taxes ) ) Proceeds from exercise of employee options to purchase common stock — Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements 4 RESOLUTE ENERGY CORPORATION Notes to Condensed Consolidated Financial Statements Note 1 — Organization and Nature of Business Resolute Energy Corporation (“Resolute” or the “Company”), is an independent oil and gas company engaged in the exploitation, development, exploration for and acquisition of oil and gas properties. The Company’s operating assets are comprised of properties in the Delaware Basin in west Texas (the “Delaware Basin Properties”) and Aneth Field located in the Paradox Basin in southeast Utah (the “Aneth Field Properties” or “Aneth Field”). The Company conducts all of its activities in the United States of America. Resolute Energy Corporation, the stand-alone parent entity, has insignificant independent assets and no operations. There are no restrictions on the Company’s ability to obtain cash dividends or other distributions of funds from its subsidiaries, except those imposed by applicable law. Note 2 — Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation The unaudited condensed consolidated financial statements include Resolute and its subsidiaries, and have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and Regulation S-X for interim financial reporting. Except as disclosed herein, there has been no material change in our basis of presentation from the information disclosed in the notes to Resolute’s consolidated financial statements for the year ended December31, 2016. In the opinion of management, all adjustments consisting of normal recurring accruals considered necessary for a fair presentation of the interim financial information have been included. Operating results for the periods presented are not necessarily indicative of the results that may be expected for the full year. All intercompany transactions have been eliminated upon consolidation. Certain prior period amounts have been reclassified to conform to the current period presentation.
